BBH TRUST BBH Global Core Select class n shares (“BBGNX”) retail Class shares (“BBGRX”) SUPPLEMENT DATED OCTOBER 30, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 2, 2015 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the BBH Global Core Select Statement of Additional Information (“SAI”). Defined terms not otherwise defined in this supplement have the same meaning as set forth in the SAI. · Effective November 1, 2015, the Officer section of the Trustee and Officer Table presented in the Management section of the SAI is deleted and replaced with the following: Name, Address and Birth Date Position(s) Held with the Trust Term of Office and Length of Time Served# Principal Occupation(s) During Past 5 Years Officers Radford W. Klotz 140 Broadway New York, NY 10005 Birth Date: December 1, 1955 President and Principal Executive Officer Since 2011 Partner of BBH&Co. since 1995; joined BBH&Co. in 1977. Charles H. Schreiber 140 Broadway New York, NY 10005 Birth Date: December 10, 1957 Treasurer and Principal Financial Officer Since 2007 2006-2007 with the Predecessor Trust Senior Vice President of BBH&Co. since 2001; joined BBH&Co. in 1999. Paul F. Gallagher 140 Broadway New York, NY 10005 Birth Date: June 28, 1959 Chief Compliance Officer (“CCO”); and Anti-Money Laundering Officer Since 2015 Senior Vice President of BBH&Co. since September 2015; Executive Director, Counsel, Morgan Stanley (2011-September 2015); and Executive Director and Associate General Counsel, Morgan Stanley (2009-2011) Suzan Barron 50 Post Office Square Boston, MA 02110 Birth Date: September 5, 1964 Secretary Since 2009 Senior Vice President and Senior Investor Services Counsel, BBH&Co. since 2005. Rowena Rothman 140 Broadway New York, NY 10005 Birth Date: October 24, 1967 Assistant Treasurer Since 2011 Vice President of BBH&Co. since 2009. James D. Kerr 50 Post Office Square Boston, MA 02110 Birth Date: January 5, 1983 Assistant Secretary Since 2015 Associate and Investor Services Assistant Counsel since 2014; joined BBH&Co. in 2013; Assistant District Attorney, Middlesex County, Massachusetts (October 2011 – September 2013); Judicial Law Clerk, Massachusetts Court of Appeals (September 2010 to September 2011). · Effective November 1, 2015, the following replaces the first paragraph of the Shareholder Servicing Agent section on page 31 of the SAI: BBH&Co. serves as the shareholder servicing agent (“Shareholder Servicing Agent”) for the Trust. Services to be performed by BBH&Co. with respect to the Fund’s shares, include among other things: answering inquiries from shareholders of and prospective investors in shares of the Fund regarding account status and history, the manner in which purchases and redemptions of Fund shares may be effected and certain other matters pertaining to the Fund; assisting shareholders and prospective investors in the Fund in designating and changing dividend options, account designations and addresses; and providing such other related services as the Trust or a shareholder or prospective investor in shares of the Fund may reasonably request. For these services, BBH&Co. receives from the Fund an annual fee, computed daily and payable monthly, equal to 0.20% of the Fund’s average daily net assets represented by shares owned during the period. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
